        Case 1:20-cv-00173-SPW-KLD Document 21 Filed 05/04/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  PETER TEAL,
                                                   CV 20-173-BLG-SPW-KLD
                       Plaintiff,
  vs.
                                                    JOINT STIPULATED
  UNITED STATES OF AMERICA,                         PROTECTIVE ORDER

                       Defendant.




        Defendant has filed an unopposed motion requesting the Court enter a

stipulated protective order governing the disclosure of sensitive records protected

under the Privacy Act. (Doc. 18.) See 5 U.S.C. § 552a(b)(11). The parties have

filed an executed Stipulation for Protective Order for the Court’s consideration.

(Doc. 20.) Good cause appearing, IT IS ORDERED that Defendant’s motion is

GRANTED and the Court ORDERS as follows:

   1. All documents, information and evidence produced in this litigation by the

United States related to employment/personnel files or medical records, or that

contain sensitive information regarding an individual such as personal identifying

information, shall be used only for the purposes of and within the confines of this

case. All such documents and items shall be shown only to the parties to this case,

their attorneys and attorneys’ employees, any parties’ retained or unretained


                                          1
     Case 1:20-cv-00173-SPW-KLD Document 21 Filed 05/04/21 Page 2 of 2



experts or consultants, judges, court personnel, or mediators agreed upon by the

parties to conduct a settlement conference, and/or witnesses to prepare for or

during deposition or trial testimony. Such documents may be used as exhibits

during depositions, motions for summary judgment and for trial. None of the

documents or information described above shall be released, shown to, or

otherwise disclosed to any other person, firm or entity, except as described above,

unless ordered by the Court.

   2. At the conclusion of this lawsuit, all of the records described above shall be

returned to counsel for Defendant United States, or destroyed by Plaintiffs’

counsel.

   3. Notwithstanding anything to the contrary contained herein, in no event shall

this Protective Order be construed as a waiver by any of the parties of the right to

assert any privilege against disclosure, or any other basis justifying the non-

disclosure of documents, including but not limited to the attorney-client and work

product privileges. The parties shall retain the right to interpose objections to

specific discovery requests or responses, and to submit motions seeking to quash

production of documents or to compel production.

      DATED this 4th day of May, 2021.


                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge

                                           2
